Title: [April 1773]
From: Washington, George
To: 




April 1st. Rid to my Mill, and Plantations on this side the Creek. Mr. Dulany went away after Breakfast & Colo. Frans. Thornton & his Son came to Dinner & stayd all Night.


   
   Col. Francis Thornton was probably Francis Thornton (d. 1784) of Society Hill, King George County. He was a justice of the peace, colonel of the county militia, and a well-known breeder of horses. He had married Sarah Fitzhugh in 1747 and had two sons, John and William.



 


2. They with myself &ca. went up to Alexandria to the Genl. Muster & returnd in the Afternoon. One old Wilper came here to Dinner.

	
   
   John David Woelpper (Wilper), born in Germany, was living in or near Philadelphia at this time. Now about 64 years old, he was asking GW for advice regarding a land grant for his service as a sergeant in GW’s Virginia Regiment during the French and Indian War. GW went out of his way to help Woelpper, and the old sergeant returned the favor by giving GW advice on bringing Germans to America to be settled on GW’s Ohio Valley lands (see GW to William Milnor, 23 Jan. 1775, DLC:GW; Woelpper to GW, 23 Mar. 1774, DLC:GW).



 


3. Colo. Thornton & Son went away after Breakfast. Mr. Custis also returnd to Maryld.

	
   
   Jacky Custis probably carried with him a letter which GW wrote to Benedict Calvert on this date. Having just been apprised that Jacky had contracted a secret engagement to Calvert’s daughter Eleanor (Nelly), GW wrote Calvert his feelings on the matter: “I am now set down to write to you on a Subject

of Importance, & of no small embarrassment to me. My Son in Law [stepson] & Ward, Mr. Custis, has, as I have been informd, paid his Addresses to your Second Daughter, & having made some progress in her Affections required her in Marriage.” He then expressed his approval of Nelly, but added firmly that Jacky was too young and inexperienced for marriage and needed to complete his education. “Delivering my Sentiments thus, will not, I hope, lead you into a belief that I am desirous of breaking of the Match—to postpone it, is all I have in view; for I shall recommend it to the young Gentleman with the warmth that becomes a Man of honour (notwithstanding he did not vouchsafe to consult either his Mother, or me, on the occasion) to consider himself as much engaged to your Daughter as if the indissoluble Knot was tied; and as the surest means of effecting this, to stick close to his Studies (in which I flatter myself you will join me) by which he will, in a great measure, avoid those little Flirtations with other Girls which may, by dividing the Attention, contribute not a little to divide the Affection” (DLC:GW).



 


4. Mrs. Fairfax and Polly Brazier Dined here, as did Majr. Wagener. The latter stayd all Night. Mr. Jno. Baylor came in the Afternoon.
 


5. At home all day, Majr. Wagener contd. till the Afternoon—Mr. Baylor all day & Night. Mr. Campbell and Captn. ⟨ ⟩ of the Brig Nancy Dind here.


   
   brig nancy: This brig was probably from the West Indies, and seems to have been tied up at GW’s dock for at least five days. On 8 April GW bought a parrot for 6s., probably from the captain of the Nancy (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 88). The brigantine Nancy, Capt. John Cox, master, which sold a barrel of flour to Lund Washington on 12 May may have been the same vessel (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 140).



 


6. Mr. Baylor went away after Breakfast. The Captn. Dined here again & Mr. Campbell lodgd all Night.
 


7th. Mr. Herbert, Doctr. Rumney & the Captn. Dined here the Doctr. staying all Night. I went into the Neck this day.
 


8. The Doctr. went away after Breakfast. The Captn. Dind here.
 


9. At home all day. The Capt. Dined here—otherwise alone.
 


10. At home all day alone. Mr. Custis came in the afternoon.


   
   John Parke Custis was probably returning from the Calvert home of Mount Airy with Benedict Calvert’s reply (8 April 1773, DLC:GW) to GW’s letter (3 April 1773, DLC:GW) regarding Custis’s betrothal to Calvert’s daughter Nelly. Calvert agreed with GW that the match, which met with his approval, should be postponed while Custis studied at King’s College in New York City.



 



11. Went to Pohick Church with Mrs. Washington & Mr. Custis & returnd to Dinner.
 


12. Set of for Annapolis with Mr. Custis. Dined & lodgd at Mr. Bouchers with Govr. Eden & others.

	
   
   Jonathan Boucher had written to GW 8 April: “I am told, You have Business to our Provincial Court, the next week; I hope to see You either agoing, or returning. The Govr., Mr. Calvert, the chief Justice, & Mr. Dulany dine here on Monday: shou’d You set out on that Day, You know, You can be here in Time to Dinner” (DLC:GW). GW’s business at the Maryland court was to submit a proved account against Daniel Jenifer Adams for £106 14s. 6d. Virginia currency. Adams, who had taken some of GW’s flour to the West Indies to be sold (see main entry for 22 July 1772), had perpetrated what GW feared was a swindle, and GW was afraid he would be able to get no money from Adams for his cargo (for further information, see  type="document">letters of GW to Robert McMichan, 12 Jan. 1773 [1], [2], 12 Feb. 1773, Feb. 1773, and 14 June 1773, DLC:GW).



   
   GW’s visit to Jonathan Boucher’s home is his last contact with Boucher recorded in the diaries. In the fall of 1774 Boucher, coming under increasing attack for his personal resistance to the rising activism of local Whigs, moved to The Lodge, a plantation near Oxon Hill, across the Potomac from Alexandria (BOUCHER [1]Jonathan Bouchier, ed. Reminiscences of an American Loyalist, 1738–1789: Being the Autobiography of The Revd Jonathan Boucher, Rector of Annapolis in Maryland and afterwards Vicar of Epsom, Surrey, England. Boston, 1925., 93; Va. Gaz., Pi, 1 June 1775). On 6 Aug. 1775, a month before he and his wife sailed for England, Boucher wrote GW a long letter regarding GW’s apparent lack of sympathy toward his sufferings, which concluded: “You are no longer worthy of my friendship: a man of honour can no longer without dishonour be connected with you. With your cause I renounce you” (BOUCHER [1]Jonathan Bouchier, ed. Reminiscences of an American Loyalist, 1738–1789: Being the Autobiography of The Revd Jonathan Boucher, Rector of Annapolis in Maryland and afterwards Vicar of Epsom, Surrey, England. Boston, 1925., 141). In 1797, however, Boucher published a collection of sermons on the Revolution and included a long dedication to GW in which he wrote: “I was once your neighbour and your friend: the unhappy dispute . . . broke off our personal connexion: but I never was more than your political enemy; and every sentiment even of political animosity has, on my part, long ago subsided” (BOUCHER [2]Jonathan Boucher. A View of the Causes and Consequences of the American Revolution; in Thirteen Discourses, Preached in North America between the Years 1763 and 1775: with an Historical Preface. London, 1797.). GW replied 15 Aug. 1798 in a friendly letter that closed “With very great respect” (DLC:GW).



 


13. Got to Annapolis. Dind & lodgd at the Governors—where I also Supped.
 


14. Dined and Suppd at Mr. Loyd Dulany’s. Lodgd at the Govrs.
 


15. Dined at Colo. Sharpes and returnd to Annapolis. Supd & Lodgd at the Governors.


   
   Horatio Sharpe (1718–1790), former governor of Maryland, had retired in 1769 to his summer home on the Whitehall River in Anne Arundel County, seven miles from Annapolis. Sharpe had been governor during the French and Indian War and had been active in strengthening the frontier forts. He

had been replaced in 1769 by Robert Eden, brother-in-law of the proprietor of Maryland.



 


16. Dined and Supped at Mr. Danl. Dulany’s. Lodgd at the Govrs.
 


17. Left Annapolis. Dined & lodgd at Mr. Calverts.
 


18. Reachd home to Dinner after passing through Piscataway Town.
 


19. At home all day alone except Mr. Smith (manager of Messrs. Herberts &ca. fishery) who stays here.


   
   Mr. Smith may be Edward Smith (1752–1826). According to Toner, Smith—who first appeared at Mount Vernon on 7 July 1770—was a clerk for Herbert & Co., the firm which contracted for the catch from one of GW’s fisheries (DLC: Toner Collection). Herbert & Co. probably rented one of the fisheries on Clifton’s Neck (Md. Gaz., 9 Sept. 1773).



 


20. Dined at Belvoir with Mrs. Washington & Patcy Custis. Returnd in the Afternoon & found Mr. Tilghman, Mr. Harrison, Mr. Robt. Adam & his Nephew as also David Arrell. All of whom Stayd all Night.

	
   
   Mr. Harrison is either Robert Hanson Harrison or Richard Harrison, a merchant (see main entry for 14 Oct. 1773). Robert Adam’s nephew must have been his brother John’s son Robert (Fairfax County Wills, Book E–1, 315–17, Vi Microfilm).



   
   David Arell (d. 1792), son of Richard and Eleanor Arell, was a lawyer in Alexandria. During the Revolution he became a captain in the 3d Virginia Regiment.



 


21. Mr. Adam & Nephew went away after breakfast. The rest stayd to Dinner & all Night. Mr. Robt. Brent came to Dinner & stayd the Evening.


   
   Robert Brent (c.1730–1780), the son of George and Catherine Trimming ham Brent, lived at Woodstock on Aquia Creek in Stafford County and owned the quarry at Aquia. Brent had undoubtedly come to see GW about the estate of Brent’s aunt Elizabeth Clifton. Mrs. Clifton had appointed GW one of her executors, but GW was showing some reluctance to serve in an active capacity. Brent, another of the executors, wrote GW in Feb. 1774, urging him to accept the office. He added that he did not feel it would be a troublesome business, for Mrs. Ann Slaughter, who was Mrs. Clifton’s only daughter and heiress, would probably continue to live apart from her husband, and in that case “the trust may be said in some measure to have ceas’d, as it does on her becoming a Widow” (DLC:GW).



 



   
22. All went away before breakfast. I rid into the Neck after it.
 


23. Rid to Doeg Run & Mill. Mr. W. Washington & Lady came to Dinner & stayd the Night.
 


24. Lord Fairfax & Colo. Fairfax—Mr. Calvert, his Lady & two Daughters, & Mr. Geo. Digges & sister Teresa dind here. The two first went away—the others contd.
 


25. At home all day with the above Company.
 


26. Went with Mr. Calvert &ca. to the Fishing Landing at the Ferry. Found Doctr. Digges Mr. Tilghman & Mr. Fitzgerald here upon our return who Dind & stayd all Night.


   
   John Fitzgerald (d. 1799), a native of Ireland, came to America in 1769 and settled in Alexandria as a partner of Valentine Peers (Piers) in a mercantile business. During the Revolution he served as aide-de-camp to GW. After the Revolution, Fitzgerald was mayor of Alexandria, collector of customs, and served as a director and later as president of the Potowmack Company. He later married Jane Digges, daughter of William Digges of Warburton.



 


27. At home all day with the above Company. Mrs. Calvert Mrs. Washington & my wife went to hear Mrs. Masons Funeral Serm.



   
   This funeral sermon was for Ann Eilbeck Mason, wife of Col. George Mason of Gunston Hall. She had died on 9 Mar., following a long illness, and was buried at Gunston Hall. This memorial service was preached at Pohick Church by James Scott, rector of Dettingen Parish (MASON [2]Robert A. Rutland, ed. The Papers of George Mason, 1725–1792. 3 vols. Chapel Hill, N.C., 1970., 1:481).



 


28. Mr. Calverts Family, Mr. Washingtons, & the other Company all went away after Breakfast. I contd. at home all day.
 


29. Rid into the Neck, & from thence went to Sheridines Point attempting to clear it for the Sein.
 


30. Went to the Point again and made one or two pretty good Hauls.
